
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.18


GRAPHIC [g505211.jpg]

January 27, 2014

James W. Kuhn
5 Harford View Dr.
Port Deposit, MD 21904


Dear Jim:

        This letter will serve as the understanding and agreement ("Agreement")
among Ignite Restaurant Group, Inc. (the "Company"), JCS Holdings, LLC ("JCS")
and their respective parents, subsidiaries, and affiliated companies
(collectively, the "Company Group"), on the one hand, and you, on the other
hand, with respect to your separation from employment. This Agreement will not
become effective or enforceable until the eighth (8th) day after you have
executed this Agreement without having revoked it (the "Effective Date"). In the
event you revoke this Agreement prior to the Effective Date, this Agreement will
have no force or effect.

        DEFINITIONS.    Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in (i) the Unit Grant and Joinder Agreement,
between JCS Holdings, LLC and James W. Kuhn, dated October 16, 2007, as amended
(the "Unit Grant Agreement") or (ii) the Third Amended and Restated Limited
Liability Company Agreement of JCS Holdings, LLC, as amended (the "JCS
Agreement").

        Separation Date.    Your last date of employment for the Company will be
January 27, 2014 (the "Separation Date").

        RIGHTS ON TERMINATION. Upon termination of your employment for any
reason, you will be entitled to receive (i) all earned but unpaid base salary
owed through the effective date of termination, (ii) all amounts earned pursuant
to the 2013 Ignite Restaurant Group Management Incentive Plan as and when
determined by the Chief Executive Officer, (iii) all accrued but unused vacation
owed through the effective date of termination, and (iv) any reimbursements owed
through the effective date of termination ((i), (ii) (iii)and (iv) collectively,
the "Accrued Amounts"). In accordance with the Omnibus Incentive Plan of 2012,
as amended, all SAR's not vested as of the Separation Date will be forfeited.
You will have the right to exercise all SAR's that are vested and exercisable as
of the Separation Date but must do so within thirty (30) days from the
Separation Date. Except as expressly provided under this Agreement or as
required by law, no other compensation, severance, or benefits will be due or
payable to you subsequent to termination.

        SEPARATION RELEASE; SEPARATION PAYMENT.    If (i) you execute and
deliver to the Company the additional release attached hereto as Exhibit A (the
"Separation Release") on or within twenty-one (21) days after the Separation
Date, and (ii) you do not revoke the Separation Release, then subject to your
material compliance with the terms of this Agreement, the Company will pay you,
in addition to the Accrued Amounts, severance pay in the gross amount of
$68,750, less applicable withholdings, representing thirteen (13) weeks of your
current base salary (the "Severance Pay"). The Severance Pay will be payable in
substantially equal installments in accordance with the Company's regular
payroll practices, commencing on the thirtieth (30th) day after the Separation
Date (but with the first payment being a lump sum payment covering all payment
periods from the Separation Date

   

GRAPHIC [g868985.jpg]

--------------------------------------------------------------------------------



through the date of such first payment). The Severance Pay will be paid in lieu
of, and you hereby waive the right to receive, any other cash severance payment
that you are otherwise eligible to receive upon termination of employment under
any other agreement between you and the Company Group (including, but not
limited to, the Unit Grant Agreement) or under any severance plan, practice,
policy or program maintained by the Company Group or as otherwise required by
law.

        CONTINUED BENEFITS.    Subject to your material compliance with the
terms of this Agreement, including your execution of the Separation Release
described in the preceding paragraph, the Company will continue to provide to
you your current medical, dental and vision coverage elections at your active
employee rate as of the Separation Date for a period of three (3) months after
the Separation Date, subject to the terms and conditions of the applicable
plans. The Company will provide you with this coverage in accordance with the
severance policy, which you would not otherwise be entitled to receive, only in
consideration of your execution of the Agreement. If you wish to extend your
group medical, dental or vision coverage under COBRA, follow the instructions
which will be provided to you within forty-four (44) days from the date that
your coverage ends. The coverage described in this paragraph is in lieu of, and
you hereby waive the right to receive, any other coverage that you are otherwise
eligible to receive upon termination of employment under any other agreement
between you and the Company Group (including, but not limited to, the Unit Grant
Agreement) or under any severance plan, practice, policy or program maintained
by the Company Group.

        DISCONTINUATION OF OTHER BENEFITS.    Except as expressly provided under
this Agreement or as required by law, no other compensation, severance, or
benefits will be due or payable to you subsequent to the Separation Date. These
include, but are not limited to, the dining discount benefit, 401K
participation, and vacation accrual.

        EXPENSE REPORTS AND COMPANY CREDIT CARD.    Any outstanding expense
reports must be submitted within two weeks of your Separation Date. These
expense reports will be processed in the normal course of business.

        The outstanding balance on any and all Company-issued credit card(s),
including but not limited to your American Express Corporate Card account number
ending in 51004, must be paid in full within forty-five (45) days of your
Separation Date. If a balance remains on any Company-issued credit card
forty-six (46) days or more after your Separation Date, you agree that Company
is authorized to retain funds from any Accrued Amounts to satisfy any and all
outstanding Company-issued credit card balance(s).

        RETURN OF COMPANY PROPERTY.    On or before the date of termination of
your employment, you must immediately return all Company Group property,
including but not limited to, all credit cards, phone cards, dining discount
cards, badges, air passes, beepers, pagers, cellular phones, fax machines,
printers, computers, laptops, iPads, AV equipment, home office furniture and/or
equipment, keys, training materials, company documents and records, CD's, DVD's,
computer disks, tapes, source codes, object codes, gift cards and certificates.

        VERIFICATION OF EMPLOYMENT.    The Company will provide verification of
your dates of employment and position held. Should you need to refer a potential
employer to the Company to verify employment, have them contact Human Resources
in our Houston Restaurant Support Center.

2

--------------------------------------------------------------------------------



        TRADE SECRETS, CONFIDENTIAL AND PROPRIETARY INFORMATION.    You
acknowledge and agree that you had access to and received trade secrets and
confidential business and proprietary information while working at the Company
Group. Except as required by law and as provided in Paragraph 5 of the Unit
Grant Agreement, you agree not disclose or use, directly or indirectly, at any
time, any confidential or proprietary business information of the Company Group.
Such information includes, but is not limited to, lease information, personnel
information, marketing strategy, pricing strategy, object or source codes of any
software, financial information regarding the Company Group and other
information which is generally not known to others unrelated to the Company
Group. The restrictions in this paragraph are in addition to and not in lieu of
any other obligations you have to protect the Company Group's trade secrets and
confidential and proprietary information, including, but not limited to,
obligations arising under the Company Group's policies, ethical rules, and/or
applicable law. Nothing in this Agreement is intended to or should be
interpreted as diminishing any rights and remedies the Company has under
applicable law related to the protection of trade secrets or confidential
information.

        WAIVER OF NON-COMPETITION COVENANT.    The Company and JCS hereby waive
their rights to enforce the non-competition covenant set forth in Paragraph 5
(a) of the Unit Grant Agreement with respect to the period after the termination
of your employment.

        COOPERATION.    You agree that you will reasonably and appropriately
respond to all reasonable inquiries from the Company Group relating to any
current or future investigation, regulatory action, or litigation (including but
not limited to any internal or external investigations), and shall make yourself
reasonably available to confer with the Company Group and/or its counsel and
otherwise provide such assistance as the Company Group and/or its counsel may
deem necessary in connection with such investigation, regulatory action, or
litigation. The Company will reimburse all out-of-pocket expenses incurred by
you in connection with compliance with this section.

        GENERAL RELEASE.    You acknowledge that this Agreement fulfills all
obligations of the Company Group to you, including arising out of your
employment with the Company, your termination of employment and matters covered
in this Agreement. In exchange for the valuable consideration provided to you by
this Agreement, except as otherwise expressly provided in this Agreement, you,
for and on behalf of yourself and each of your heirs, administrators, executors,
personal representatives, beneficiaries, successors and assigns, fully and
completely release the Company, JCS and their respective parents, subsidiaries,
and affiliated companies and all of their current and former officers (other
than yourself), directors, managers, members, partners, shareholders, agents,
employees, employee benefit plans and fiduciaries, insurers, representatives,
attorneys, transferees, successors and assigns (collectively, the "Released
Parties"), collectively, separately, and severally, of and from any and all
claims, demands, damages, causes of action, debts, liabilities, controversies,
judgments, and suits of every kind and nature whatsoever, foreseen, unforeseen,
known or unknown, which you have had, now have, or may have against the Released
Parties (or any of them) from the beginning of time up until the time you sign
this Agreement. This release of claims includes, but is not limited to, all
claims relating to or arising out of your employment, including the terms and
conditions of your employment and the termination of your employment; all claims
of employment discrimination, harassment or retaliation under any federal, state
or local statute or ordinance, public policy or common law, including, without
limitation, any and all claims under Title VII of the Civil Rights Act of 1964;
the

3

--------------------------------------------------------------------------------



Equal Pay Act; the Civil Rights Act of 1866; the Civil Rights Act of 1871;
Executive Order 11246; the Age Discrimination in Employment Act of 1967; the
Employee Retirement Income Security Act (with respect to unvested benefits); the
Consolidated Omnibus Budget Reconciliation Act; the Americans With Disabilities
Act; the Rehabilitation Act; the Family and Medical Leave Act of 1993; the
National Labor Relations Act; the Worker Adjustment and Retraining Notification
Act; the False Claims Act; the Texas Labor Code (specifically including the
Texas Payday Act, the Texas Anti-Retaliation Act and the Texas Commission on
Human Rights Act); and the Texas Whistleblower Act, and all amendments to those
laws; all contract and quasi-contract claims; all claims for promissory estoppel
or detrimental reliance; all claims for wages, bonuses, incentive compensation
and severance allowances or entitlements; all claims for fraud, slander, libel,
defamation, disparagement, negligent or intentional infliction of emotional
distress, personal injury, prima facie tort, negligence, compensatory or
punitive damages, or any other claim for damages or injury of any kind
whatsoever; and all claims for monetary recovery, including, without limitation,
attorneys' fees, experts' fees, medical fees or expenses, costs and
disbursements.

        Notwithstanding the foregoing, this release of claims does not release
claims (i) for unemployment or workers' compensation, (ii) for vested rights
under ERISA-covered employee benefit plans as applicable on the date you sign
this Agreement, (iii) that may arise after you sign this Agreement, (iv) which
cannot be released by private agreement, or (v) for indemnification under the
certificate of incorporation and bylaws of the Company, or under Delaware law.
Nothing in this Agreement prevents you from filing a charge or complaint with or
from participating in an investigation or proceeding conducted by any federal,
state or local agency charged with the enforcement of any employment laws,
although by signing this release you are waiving rights to individual relief
based on claims asserted in such a charge or complaint, except charges before
the NLRB or otherwise where such a waiver of individual relief is prohibited.

        RELEASE OF CLAIMS BY COMPANY AND JCS.    Except for the obligations and
privileges contained herein, the Company and JCS release, acquit, and discharge
you, your successors and assigns (the "Kuhn Released Parties") from any and all
claims arising out of your employment, your directorship, and/or the termination
of your directorship and your separation from employment, including, but not
limited to, claims, claims of right to terminate you for "Cause," demands,
damages, causes of action, debts, liabilities, controversies, judgments, and
suits of every kind and nature whatsoever, foreseen, unforeseen, known or
unknown, which the Company and JCS have had, now have, or may have against the
Kuhn Released Parties (or any of them) from the beginning of time up until the
time the Company signs this Agreement, provided that nothing herein shall
release you from any criminal acts or acts of willful misconduct.

        Contemporaneously with delivery by you of the Separation Release, the
Company and JCS shall deliver to you a Separation Release in the form of
Exhibit B attached hereto.

        REPRESENTATIONS.    You represent and warrant that (i) no litigation or
other proceeding has been filed or is pending by you against any of the Released
Parties, and that you have not sold, assigned, transferred, conveyed or
otherwise disposed of any of the claims, demands, obligations, or causes of
action released herein; (ii) except as expressly provided herein, you have been
properly paid for all hours worked, and that you have received all commissions,
bonuses, and other compensation due (if any) through the date you sign this
Agreement; (iii) you have reported any and all work-related

4

--------------------------------------------------------------------------------



injuries or illnesses that you may have incurred during your employment; and
(iv) you are not aware of any act, failure to act, practice, policy, or activity
of the Company Group that you consider to be or to have been unlawful or
potentially unlawful.

        REVIEW OF AGREEMENT.    You acknowledge you have had the opportunity to
review, consider and to ask questions about this Agreement for a sufficient
time. You acknowledge that you have been advised to consult an attorney of your
choice in connection with this Agreement. You further acknowledge that no
promise or agreement of any kind, other than those set out in writing in this
Agreement, has been made to you by any person to cause you to sign this
Agreement.

        ENFORCEMENT.    In the event of a breach of in this Agreement, either
party may pursue any remedy available by law or in equity. In the event of
litigation, arbitration, mediation or other proceeding to enforce the terms
hereof, the prevailing party shall be entitled to recover its reasonable
attorney's fees and costs.

        SEVERABILITY.    Should any provision of this Agreement be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, excluding the general release language, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.

CONSIDERATION PERIOD; REVOCATION PERIOD.

        This Agreement includes a release of claims under the Age Discrimination
in Employment Act of 1967 ("ADEA"). You have twenty-one (21) days from the date
this Agreement was initially delivered to you to decide whether to sign this
Agreement (the "Consideration Period"). The Agreement should be returned to Juan
Gallegos, VP of Human Resources, by the end of the Consideration Period. Please
fax the signed Agreement to Juan at 832-369-7298, or send overnight to Juan's
attention at 9900 Westpark Drive, Suite 300, Houston, TX 77063.

        If you decide to sign this Agreement before the expiration of the
Consideration Period, which is solely your choice, you represent that your
decision is knowing and voluntary. You acknowledge and agree that any revisions
made to this Agreement after it was initially delivered to you were either not
material or were requested by you, and that such changes do not re-start the
Consideration Period.

        You may revoke this Agreement within seven (7) days of signing it by
delivering a written notice of revocation to Juan Gallegos, VP of Human
resources. For this revocation to be effective, written notice must be received
no later than the close of business on the seventh day after you have signed the
Agreement. You understand and agree that this Agreement shall not become
effective or enforceable until the Effective Date, which is the eighth (8th) day
after you have executed this Agreement without having revoked it. If you have
any questions concerning this Agreement, please feel free to contact Juan
Gallegos, VP of Human Resources.

        CONFIDENTIALITY.    You agree that the nature and terms of this
Agreement are strictly confidential and you have not and will not disclose them
at any time to any person other than your lawyer or accountant, a governmental
agency, or your immediate family without the prior written consent of an officer
of the Company, except as necessary in any legal proceedings directly related to

5

--------------------------------------------------------------------------------



the provisions and terms of this Agreement, to prepare and file income tax
forms, or as required by court order after reasonable notice to the Company.

        INDEMNIFICATION AND DIRECTORS' & OFFICERS' LIABILITY INSURANCE.    The
Company shall continue to indemnify you, and shall provide you with Directors' &
Officers' liability coverage commensurate with the Directors' & Officers'
liability coverage covering you as of the Effective Date (provided you agree to
execute any required undertakings in connection therewith), for any claims which
may arise from events occurring during your service to the Company and its
affiliates in accordance with the Amended and Restated Certificate of
Incorporation of the Company and any ongoing indemnity therein provided or by
the Indemnification Agreement between you and the Company dated May 10, 2012 or
as provided by law. JCS shall continue to indemnify you as provided in the JCS
Agreement.

        NON-ADMISSION.    This Agreement shall not be construed as an admission
by you or any of the Released Parties of any liability or acts of wrongdoing or
unlawful discrimination, nor shall it be considered to be evidence of such
liability, wrongdoing, or unlawful discrimination.

        ENTIRE AGREEMENT.    The parties acknowledge that this Agreement is the
complete and exclusive statement of the agreement among the parties regarding
the subject matter herein and supersedes and cancels any other oral or written
agreements among the parties with the exception of the Unit Grant Agreement.

        MODIFICATION.    No provision of this Agreement may be amended, changed,
altered, or modified except in writing signed by you and a duly authorized
representative of the Company, which writing shall specifically reference this
Agreement and the provision(s) that the parties intend to modify.

        WAIVER.    No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.

        CHOICE OF LAW; VENUE.    This Agreement shall be deemed to be made in,
and in all respects shall be interpreted, construed, and governed by and in
accordance with, the laws of the State of Texas.

        [signature page follows]

        Please acknowledge your understanding of and agreement to all of the
above terms by signing below. This Agreement may be transmitted by facsimile.

Ignite Restaurant Group Inc.   JCS Holdings, LLC
By:
 
/s/ RAYMOND BLANCHETTE III


--------------------------------------------------------------------------------


 
By:
 
/s/ EDWARD W. ENGEL  

--------------------------------------------------------------------------------

    Raymond Blanchette,       Name:   Edward W. Engel     Chief Executive
Officer       Title:   Vice President

6

--------------------------------------------------------------------------------



I have fully read, understand and agree to all of the above.

/s/ JAMES W. KUHN


--------------------------------------------------------------------------------

James W. Kuhn   1-27-14


--------------------------------------------------------------------------------

Date    

7

--------------------------------------------------------------------------------






EXHIBIT A

SEPARATION RELEASE


        I, James W. Kuhn, am executing this Separation Release this ("Release")
pursuant to the letter agreement among Ignite Restaurant Group, Inc. (the
"Company"), JCS Holdings, LLC ("JCS") and their respective parents,
subsidiaries, and affiliated companies (collectively, the "Company Group"), on
the one hand, and me, on the other hand, dated January 27, 2014 (the
"Agreement").

        GENERAL RELEASE.    In consideration for the benefits provided under the
Agreement, to which I would otherwise not be entitled, I, for and on behalf of
myself and each of my heirs, administrators, executors, personal
representatives, beneficiaries, successors and assigns, except as otherwise
expressly provided in the Agreement, fully and completely release the Company,
JCS and their respective parents, subsidiaries, and affiliated companies and all
of their current and former officers, directors, managers, members, partners,
shareholders, agents, employees, employee benefit plans and fiduciaries,
insurers, representatives, attorneys, transferees, successors and assigns
(collectively, the "Released Parties"), collectively, separately, and severally,
of and from any and all claims, demands, damages, causes of action, debts,
liabilities, controversies, judgments, and suits of every kind and nature
whatsoever, foreseen, unforeseen, known or unknown, which I have had, now have,
or may have against the Released Parties (or any of them) from the beginning of
time up until the time I sign this Agreement. This release of claims includes,
but is not limited to, all claims relating to or arising out of my employment,
including the terms and conditions of my employment and the termination of my
employment; all claims of employment discrimination, harassment or retaliation
under any federal, state or local statute or ordinance, public policy or common
law, including, without limitation, any and all claims under Title VII of the
Civil Rights Act of 1964; the Equal Pay Act; the Civil Rights Act of 1866; the
Civil Rights Act of 1871; Executive Order 11246; the Age Discrimination in
Employment Act of 1967; the Employee Retirement Income Security Act (with
respect to unvested benefits); the Consolidated Omnibus Budget Reconciliation
Act; the Americans With Disabilities Act; the Rehabilitation Act; the Family and
Medical Leave Act of 1993; the National Labor Relations Act; the Worker
Adjustment and Retraining Notification Act; the False Claims Act; the Texas
Labor Code (specifically including the Texas Payday Act, the Texas
Anti-Retaliation Act and the Texas Commission on Human Rights Act); and the
Texas Whistleblower Act, and all amendments to those laws; all contract and
quasi-contract claims; all claims for promissory estoppel or detrimental
reliance; all claims for wages, bonuses, incentive compensation and severance
allowances or entitlements; all claims for fraud, slander, libel, defamation,
disparagement, negligent or intentional infliction of emotional distress,
personal injury, prima facie tort, negligence, compensatory or punitive damages,
or any other claim for damages or injury of any kind whatsoever; and all claims
for monetary recovery, including, without limitation, attorneys' fees, experts'
fees, medical fees or expenses, costs and disbursements. Notwithstanding the
foregoing, this Release does not release claims (i) for unemployment or workers'
compensation, (ii) for vested rights under ERISA-covered employee benefit plans
as applicable on the date I sign this Release, (iii) that may arise after I sign
this Release, (iv) which cannot be released by private agreement, or (v) for
indemnification under the certificate of incorporation and bylaws of Ignite
Restaurant Group, Inc., or under Delaware law. I understand that nothing in this
Release prevents me from filing a charge or complaint with or from participating
in an investigation or proceeding conducted by any federal, state or local
agency charged with the enforcement of any employment laws, although by signing
this Release I am waiving rights to individual relief based on claims asserted
in

   

GRAPHIC [g868985.jpg]

--------------------------------------------------------------------------------



such a charge or complaint, except charges before the NLRB or otherwise where
such a waiver of individual relief is prohibited.

        REPRESENTATIONS.    I represent and warrant that (i) no litigation or
other proceeding has been filed or is pending by me against any of the Released
Parties, and that I have not sold, assigned, transferred, conveyed or otherwise
disposed of any of the claims, demands, obligations, or causes of action
released herein; (ii) except as expressly provided in the Agreement, I have been
properly paid for all hours worked, and that I have received all commissions,
bonuses, and other compensation due (if any) through the date I sign this
Release; (iii) I have reported any and all work-related injuries or illnesses
that I may have incurred during my employment; (iv) I am not aware of any act,
failure to act, practice, policy, or activity of the Company Group that I
consider to be or to have been unlawful or potentially unlawful; and (v) I have
returned (or will return prior to my last day of employment) all Company Group
property, including but not limited to, all credit cards, phone cards, dining
discount cards, badges, air passes, beepers, pagers, cellular phones, fax
machines, printers, computers, laptops, iPads, AV equipment, home office
furniture and/or equipment, keys, training materials, company documents and
records, CD's, DVD's, computer disks, tapes, source codes, object codes, gift
cards and certificates.

CONSIDERATION PERIOD; REVOCATION PERIOD.

        I understand that this Release includes a waiver of claims under the Age
Discrimination in Employment Act of 1967 ("ADEA"), and that I have twenty-one
(21) days from January 27 2014 to decide whether to sign this Release (the
"Consideration Period"). I understand that if I decide to sign this Release, I
must return a signed copy to Juan Gallegos, VP of Human Resources by no later
than February 17, 2014. I understand that I may fax the signed Release to Juan
at 832-369-7298, or send overnight to Juan's attention at 9900 Westpark Drive,
Suite 300, Houston, TX 77063.

        If I decide to sign this Release before the expiration of the
Consideration Period, which is solely my choice, I agree that my decision is
knowing and voluntary. I acknowledge and agree that any revisions made to this
Release after it was initially delivered to me were either not material or were
requested by me, and do not re-start the Consideration Period. I acknowledge and
agree that I have been advised to consult with an attorney prior to signing this
Release.

        I understand that I have seven (7) days from the date I sign this
Release to revoke the Release by delivering a written notice of revocation to
Juan Gallegos, VP of Human Resources. I understand that for this revocation to
be effective, written notice must be received no later than the close of
business on the seventh day after the date I have signed this Release. This
Release shall not become effective or enforceable until the eighth (8th) day
after I sign this Release without having revoked it (the "Effective Date").

        REVIEW OF RELEASE.    I acknowledge that I have had the opportunity to
review, consider and to ask questions about this Release for a sufficient time.
I further acknowledge that no promise or agreement of any kind, other than those
set out in writing in this Release, has been made to me by any person to cause
you to sign this Release.

9

--------------------------------------------------------------------------------



        SEVERABILITY.    Should any of the provisions set forth in this Release
be determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Release.

        CHOICE OF LAW; VENUE.    This Release shall be deemed to be made in, and
in all respects shall be interpreted, construed, and governed by and in
accordance with, the laws of the State of Texas.

AGREED TO AND ACCEPTED this        Day of                        , 2014.

  


--------------------------------------------------------------------------------

James W. Kuhn    

10

--------------------------------------------------------------------------------




EXHIBIT B

SEPARATION RELEASE


        Ignite Restaurant Group Inc. and JCS Holdings, LLC are hereby executing
this Separation Release this ("Release") pursuant to the letter agreement among
Ignite Restaurant Group Inc., JCS Holdings, LLC, and their parents,
subsidiaries, and affiliated companies (collectively, the "Company"), on the one
hand, and James W. Kuhn (or "you"), on the other hand, dated January 27, 2014
(the "Agreement").

        RELEASE OF CLAIMS BY COMPANY AND JCS.    Except for the obligations and
privileges contained in the Agreement, the Company and JCS release, acquit, and
discharge you, your successors and assigns (the "Kuhn Released Parties") from
any and all claims arising out of your employment, your directorship, and/or the
termination of your directorship and your separation from employment, including
but not limited to, claims, claims of right to terminate you for "Cause,"
demands, damages, causes of action, debts, liabilities, controversies,
judgments, and suits of every kind and nature whatsoever, foreseen, unforeseen,
known or unknown, which the Company and JCS have had, now have, or may have
against the Kuhn Released Parties (or any of them) from the beginning of time up
until the time the Company signs this Agreement, provided that nothing herein
shall release you from any criminal acts or acts of willful misconduct.

        SEVERABILITY.    Should any of the provisions set forth in this Release
be determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Release.

        CHOICE OF LAW; VENUE.    This Release shall be deemed to be made in, and
in all respects shall be interpreted, construed, and governed by and in
accordance with, the laws of the State of Texas.

AGREED TO AND ACCEPTED this        day of                        , 2014.

Ignite Restaurant Group Inc.   JCS Holdings, LLC
By:
 
 


--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------

    Raymond Blanchette,       Name:   Edward W. Engel     Chief Executive
Officer       Title:   Vice President

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.18



EXHIBIT A SEPARATION RELEASE
EXHIBIT B SEPARATION RELEASE
